Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered September 11, 1974, convicting her of attempted possession of weapons, etc., as a felony, upon her plea of guilty, and imposing sentence. The appeal also brings up for review the denial of defendant’s motion to suppress physical evidence. Judgment reversed, on the law and the facts, motion granted, and indictment dismissed. There having been no exigent circumstances to warrant the police officer’s search of the defendant, unpreceded by any preliminary questioning, the gun found on her person should have been suppressed (see People v De Bour, 40 NY2d 210; People v Sanchez, 38 NY2d 72; People v Trapier, 47 AD2d 481). Hopkins, Acting P. J., Martuscello, Cohalan, Rabin and Titone, JJ., concur.